Case: 2:19-cv-03083-EAS-KAJ Doc #: 19 Filed: 09/29/20 Page: 1 of 2 PAGEID #: 1676

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN OHIO DISTRICT

EASTERN DIVISION

LUCIO M. PACHECO,

Plaintiff,
v. Case No. 2:19-cv-3083

JUDGE EDMUND A. SARGUS, JR.

COMMISSIONER OF Magistrate Judge Kimberly A. Jolson
SOCIAL SECURITY,

Defendant.

OPINION AND ORDER

On February 26, 2020 the Magistrate Judge issued a Report and Recommendation to the
effect that the decision of the Commissioner of Social Security denying disability benefits for a
closed period of years to Lucio Pacheco, should be AFFIRMED. Plaintiff timely filed an
objection. For the reasons that follow, the Court ADOPTS the Report and Recommendation.

I.

The plaintiff seeks disability benefits for a period of time between September 1, 2010
through November 3, 2015, at which time he returned to gainful employment. Following a
remand from this Court, the Administrative Law Judge issued a decision denying benefits on
March 5, 2019, which the plaintiff timely appealed.

The plaintiff objects to the Report and Recommendations contending that the
Administrative Law Judge and the Magistrate Judge failed to provide the “good reason” required
for the opinions of treating physicians to be rejected. Cole v. Astrue, 661 F.3d 931, 937 (6th Cir.
2011). Both the Administrative Law Judge and the Magistrate Judge made an extensive analysis
of the opinions rendered by the treating physicians, the support or lack thereof found in medical

testing, records and physical examinations contained in the record.
Case: 2:19-cv-03083-EAS-KAJ Doc #: 19 Filed: 09/29/20 Page: 2 of 2 PAGEID #: 1677

The undersigned is satisfied that good reason supports the conclusion reached by the

Administrative Law Judge, as thoroughly discussed in the Report and Recommendation.

Il.
The Court ADOPTS the Report and Recommendation of the Magistrate Judge. It is
ORDERED that the decision of the Commissioner of Social Security denying disability benefits
from September 1, 2010 through November 3, 2015 is AFFIRMED. This case is DISMISSED.

IT IS SO ORDERED.

A~ dS~A.0 s/ Edmund A. Sargus, Jr.
Date EDMUND A. SARGUS, JR., JUDGE
UNITED STATES DISTRICT COURT
